Citation Nr: 0934612	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-36 922	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for foot fungus.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes type II.  



REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In July 2009, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  Additionally, in July 2009, the 
Veteran submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his hypertension has been 
aggravated by his service-connected diabetes type II.  The 
Veteran was afforded a VA examination in October 2004.  The 
examiner noted that the Veteran had been diagnosed with 
hypertension in 1988 and that on the day of the examination, 
the Veteran's hypertension was under poor control due to not 
taking his medications.  The examiner opined that it was less 
likely as not caused by or the result of his diabetes.  
Private treatment records dated in August 2004 showed that 
the Veteran was diagnosed with diabetes type II in 1991.  

The Veteran's representative, in an April 2009, Written Brief 
Presentation, contended that the Veteran should be afforded a 
new VA examination because the October 2004 VA examination, 
which was scheduled in conjunction with the Veteran's then-
pending type II diabetes, secondary to agent orange claim, 
drew a conclusion about the etiology of the Veteran's 
hypertension without providing any rationale and wholly 
failed to address the issue of aggravation.  

The Board agrees and upon remand, the RO should schedule the 
Veteran for a VA examination in order to determine the 
etiology of the Veteran's hypertension and whether the 
Veteran's hypertension has been aggravated by his service-
connected diabetes type II.  

With regard to the claim for entitlement to an initial rating 
in excess of 20 percent for diabetes type II, the Board notes 
that at the July 2009 travel board hearing the undersigned 
stated that the November 2005 VA Form-9 would be accepted as 
a notice of disagreement (NOD) that challenged the 20 percent 
evaluation that was assigned for the service-connected 
diabetes type II.  By filing an NOD, the Veteran has 
initiated appellate review of the denial of his claim.  The 
next step in the appellate process is for the RO to issue to 
the Veteran a statement of the case (SOC).  See 38 C.F.R. 
§ 19.29 (2008); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  Consequently, this matter must be remanded to the RO 
for the issuance of an SOC.  The Board emphasizes, however, 
that to obtain appellate review of an issue not currently in 
appellate status; a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2008).

With respect to the Veteran's claim for service connection 
for foot fungus, the Board has determined that further 
development of the claim is warranted.  At the July 2009 
travel board hearing the Veteran testified that he had been 
diagnosed with foot fungus and prescribed medication from the 
VA.  The claims file is void of any treatment for foot 
fungus.  The most recent VA treatment record associated with 
the claims file is dated in August 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the above VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities.  

Further development is also necessary with respect to the 
Veteran's claim for service connection for skin cancer.  
Private treatment records showed that the Veteran was 
diagnosed with basal cell carcinoma in March 2005.  A letter 
dated in 2002 from one of the Veteran's private physicians 
indicated that the Veteran had previous treatment associated 
with skin cancer.  The Veteran reported treatment for skin 
cancer from 1990 to the present from Dr. Ted Matthews.  The 
claims file contains very few records which pertain to the 
Veteran's skin cancer and are dated from 2002 to 2004.  The 
Board cannot determine whether or not all pertinent private 
medical treatment records have been made part of the record.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Murincsak v. Derwinski,  
2 Vet. App. 363 (1992).  Hence, on remand, the RO should 
request that the Veteran provide authorization to enable it 
to obtain any additional private medical records pertinent to 
the claim remaining on appeal, to specifically include 
records from Dr. Ted Matthews before 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his 
representative an SOC addressing the 
claim for entitlement to an initial 
rating in excess of 20 percent for 
diabetes type II.  Along with the SOC, 
furnish to the Veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of entitlement to an 
initial rating in excess of 20 percent 
for diabetes type II may be obtained only 
if a timely appeal is perfected to the 
issue.

2.  Attempt to obtain any missing VA 
records from the Pittsburg VAMC, not 
already associated with the claims file, 
in particular any records relating to 
foot fungus.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file

3.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for the 
Veteran's skin cancer, which are not 
currently associated with the Veteran's 
claims file should be requested.  
Specifically, records from Dr. Ted 
Matthews from 1990 to 2002 and from 2004 
to 2009 should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

4.  Schedule the Veteran for an 
examination by a VA examiner with the 
appropriate expertise in order to 
determine the nature and etiology of the 
Veteran's hypertension disability.  The 
claims file and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in the 
examination report that he or she has 
reviewed the claims file.  Based on 
examination findings and a review of the 
claims file, the examiner should 
specifically express an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that hypertension was 
incurred or permanently aggravated during 
the Veteran's period of active duty, or 
is otherwise related to service, to 
include aggravation from his diagnosed 
diabetes type II.  

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and legal 
authority.  If the benefits remain 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




